Citation Nr: 1228236	
Decision Date: 08/16/12    Archive Date: 08/21/12

DOCKET NO.  09-10 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to an increased rating for hypothyroidism, status post Grave's disease, currently assigned a 30 percent evaluation.

3.  Entitlement to a separate compensable evaluation for ocular residuals of Grave's disease.

4.  Entitlement to an increased rating for plantar fasciitis with heel spur of the right foot, currently assigned a 10 percent evaluation.

5.  Entitlement to an increased rating for plantar fasciitis with heel spur of the left foot, percent evaluation a 10 percent evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from February 1980 to February 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of March 2008.  In this decision, the Board has separated the issue of entitlement to a separate compensable rating for ocular manifestations of Grave's disease, because such symptoms, if present, would be rated under a separate diagnostic code.  

The issues of entitlement to a separate compensable rating for ocular manifestations of Grave's disease and for service connection for a cervical spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected plantar fasciitis with bone spurs of the left foot is manifested by tenderness to palpation of the plantar surface of the foot and X-ray evidence of osteoarthritis of the first MTP joint.  

2.  The Veteran's service-connected plantar fasciitis with bone spurs of the right foot is manifested by tenderness to palpation of the plantar surface of the foot and X-ray evidence of osteoarthritis of the first MTP joint.  

3.  Hypothyroidism is manifested by the continuous need for medication, occasional tremors, and fatigability.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for plantar fasciitis with bone spurs of the left foot have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2011).    

2.  The criteria for an evaluation in excess of 10 percent for plantar fasciitis with bone spurs of the right foot have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2011).    

3.  The criteria for an evaluation in excess of 30 percent for hypothyroidism, status post Grave's disease, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.119, Diagnostic Code 7903 (2011).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA) Compliance

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011).  In a letter dated in April 2008, the Veteran was advised of various types of lay, medical, and employment evidence that could substantiate his claims.  In a letter dated in June 2008, the Veteran was informed of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation-e.g., treatment records, or statements of personal observations from other individuals.  He was informed that a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  In addition, he was given information regarding effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Under the VCAA, the VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  Service treatment records, post service VA and other medical records identified by the Veteran have been obtained.  Several VA examinations were provided; for the issues decided on the merits in this decision, those examinations describe the disability in sufficient detail for the Board to make an informed decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  There is no evidence indicating that there has been a material change in the plantar fasciitis or hypothyroid conditions since the last evaluation.  38 C.F.R. § 3.327(a).  

Thus, the Board finds that all necessary notification and development has been accomplished, and therefore appellate review may proceed.  Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Higher Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  Although the disability must be considered in the context of the whole recorded history, including service medical records, the present level of disability is of primary concern in determining the current rating to be assigned.  See 38 C.F.R. § 4.2 (2007); Francisco v. Brown, 7 Vet. App. 55 (1994); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  If the disability has undergone varying and distinct levels of severity throughout this time period, staged ratings may be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Otherwise, a uniform rating will be assigned.  

A.  Plantar fasciitis with heel spurs

The Veteran contends that his bilateral foot condition causes constant pain.  In most of his statements, however, he has attributed this foot pain to neurological symptoms relating to his service-connected lumbar degenerative disc disease.  Indeed, in August 2009, he specifically stated that he was "not talking about heel spurs or plantar fasciitis."  He has been granted service connection for sciatic involvement of the lower extremities, associated with intervertebral disc syndrome, and has been assigned a 20 percent rating for each lower extremity.  He has not, however, withdrawn his appeal for increased ratings for right and left plantar fasciitis, and, accordingly, those issues remain on appeal.  

On a VA examination in February 2006, the Veteran stated that he had constant foot pain, which was burning, aching, and electric-like in nature.  His pains increased with activities.  He said that at rest he had pain, stiffness, swelling and fatigue.  In terms of functional impairment, he said it was extremely difficult to walk or stay on his feet, and he had lost work 3 times in the previous month.  On examination, there was no tenderness, weakness, edema, atrophy, or disturbed circulation in either foot.  There was pes planus. There was no tenderness to palpation of the plantar surface.  He did not have any limitation of standing and walking, and he did not require any type of support with his shoes.  Non-weight bearing X-rays were within normal limits.  

On a VA examination of the feet in June 2006, there was painful motion and tenderness.  Pes planus was present.  There was a slight degree of valgus present, which could not be corrected by manipulation.  There was moderate tenderness of the plantar surface of the both feet.  His limitations were pain, numbness and tingling, in standing and walking.  X-rays did not show any degenerative changes of the feet.  The examiner commented that there was an incidental finding of pes planus on examination.  For the VA diagnosis of bilateral plantar fasciitis and heel spurs, the diagnosis was changed to bilateral plantar fasciitis, asymptomatic, because there was no radiographic evidence of heel spurs on the current examination. 

On a VA examination in September 2007, the Veteran described constant pain which was aching, squeezing, burning and sharp, 9/10 in severity.  There was pain and stiffness at rest.  When standing and walking, there was pain, weakness, stiffness, swelling and fatigue.  He could not do any prolonged walking due to pain.  Examination was negative for signs of disturbed circulation, atrophy, or swelling.  There was no deformity.  There was pes planus.  There was no limited dorsiflexion.  There was no tenderness of the feet, although slight tenderness to palpation of the plantar aspect of the feet was noted.  There was no limitation for standing and walking.  He was not using corrective shoe wear.  X-rays showed minimal osteoarthritis changes in the first metatarsophalangeal (MTP) joints.  The diagnosis was bilateral plantar fasciitis, quiescent, with osteoarthritis changes of the first MTP joint bilaterally.  There were no heel spurs. 

On a VA examination in December 2008, the Veteran reported plantar fasciitis, heel spurs, and nerve damage in the lower extremities.  He reported pain in his feet at the level of 10/10.  Pain was elicited by physical activity and relieved b rest and medication.  He was not able to function when pain was severe.  When standing or walking, he ported pain, weakness, stiffness, swelling, and fatigue.  He said he was not able to walk longer than 30 minutes because of intense foot pain.  He said he was usually housebound.  He walked slowly and tentatively because of back and foot pain.  He reported needing a cane for ambulation for chronic low back pain and plantar fasciitis.  Examination of the feet revealed moderate tenderness to the plantar surfaces, but no painful motion, heat, weakness, or atrophy.  He was able to stand 15-30 minutes.  The examiner stated that he required shoe inserts, but also stated that he reported no orthopedic shoes, corrective shoes, arch supports, foot supports, or build-up of shoes.  His symptoms were not relieved by corrective footwear.  The examiner stated that he was unable to stand or walk for grater than 30 minutes, and was essentially housebound because of fatigability and chronic pain  However, in the diagnosis section of the examination, the examiner, noting that the diagnosis was changed to plantar fasciitis of both feet, left calcaneal spur, and osteoarthritis of the right MT joint, also noted that the subjective factors were bilateral foot pain, and the objective factors were moderate tenderness of the plantar surfaces, and abnormal foot X-rays.  

In addressing these seeming inconsistencies, the Board notes that the finding limited to osteoarthritis of the MTP joint and moderate tenderness are consistent with the conclusions from the previous examinations.  Moreover, a subsequent VA examination in August 2010 attributed the Veteran's unsteady gait and use of cane to the lower back condition, and specifically noted he did not require corrective shoes.  It is also significant to note that a VA podiatry clinic evaluation in October 2009, concerning the Veteran's complains of bilateral foot pain, did not even diagnose plantar fasciitis.  Instead, his symptoms were attributed to neuropathy associated with his low back condition, and metatarsalgia secondary to equinus stable.  The latter condition is not a service-connected disability.  

The rating schedule does not include a diagnostic code for plantar fasciitis, and the condition has been rated under Diagnostic Code 5284, which provides ratings for residuals of other foot injuries.  Moderate residuals of foot injuries are rated 10 percent disabling; moderately severe residuals of foot injuries are rated 20 percent disabling; and severe residuals of foot injuries are rated 30 percent disabling.  A Note to Diagnostic Code 5284 provides that foot injuries with actual loss of use of the foot are to be rated 40 percent disabling.  38 C.F.R. § 4.71a.

The weight of the evidence establishes that the Veteran's plantar fasciitis and heel spurs, as well as osteoarthritis of the first MTP joints, results in no more than moderate disability, manifested by pain and tenderness to palpation.  In this regard, although he has moderate tenderness of the plantar surfaces, no other limitations have been shown objectively.  Although he complains of more severe foot symptomatology, even he alleges that the symptoms are due to his sciatic neuropathy.  

According to a September 2010 rating decision, symptoms of stiffness, fatigue, spasm, paresthesia, and numbness in the lower legs and feet; antalgic gait, unsteady walking, and sensory deficit in the feet were included in the assignment of a 20 percent rating for each lower extremity, based on sciatic nerve involvement of the Veteran's low back condition.  Thus, such symptoms cannot be used to support a higher rating for plantar fasciitis.  See 38 C.F.R. § 4.14 ; Esteban v. Brown, 6 Vet.App. 259, 262 (1994) (Separate ratings may be assigned for symptoms, such as scars, which are not " duplicative of or overlapping with the symptomatology " of the underlying condition.).  In this regard, pyramiding, that is, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2010).

Factors affecting functional impairment, such as pain on motion, weakened movement, excess fatigability, lost endurance, swelling, or incoordination, must also be considered, in evaluating a disability based on limitation of motion.  See 38 C.F.R. §§ 4.40, 4.45, DeLuca v. Brown, 8 Vet. App. 202 (1995).  Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that 38 C.F.R. § 4.59, which concerns painful motion, is not limited to arthritis.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  This regulation provides, in part, "The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint."  38 C.F.R. § 4.59.  In this case the Veteran is already in receipt of the minimum compensable rating, i.e., 10 percent, for each foot.   

Moreover, the Veteran's primary symptom is pain.  "Pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," 38 C.F.R. § 4.40, in order to constitute functional loss.  Id.  As noted above, the weight of the evidence establishes that the other symptoms present in the Veteran's feet are not associated with his plantar fasciitis disability.  Here, we find his report of symptoms to be competent and credible.  However, the medical evidence is more probative of the degree of impairment.  

The Veteran has contended that his plantar fasciitis caused him problems on his jobs, due to standing limitations.  Thus, the Board must address the question of whether to refer the case for an extraschedular rating.  See Barringer v. Peak, 22 Vet. App. 242 (2008).  In this regard, the standard of marked interference with employment required for an extraschedular evaluation is less than the standard for a TDIU rating.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

The rating schedule provides for higher ratings for foot conditions.  His complaints of pain have been considered in the current ratings.  As discussed above, the evidence shows that other symptoms in the feet have been attributed to other foot conditions, chiefly the also service-connected sciatic neuropathy, for which the Veteran is in receipt of a 20 percent rating for each lower extremity.  The Board finds that the level of disability resulting from the service-connected plantar fasciitis with heel spurs is adequately contemplated by the schedular evaluation.  No symptoms of plantar fasciitis and heel spurs have been excluded in the 10 percent rating assigned for each foot.  Thus, the rating criteria are adequate to evaluate the Veteran's symptoms.  Consequently, the question of an extraschedular evaluation is not raised, and referral for extraschedular consideration is not warranted. 

In sum, plantar fasciitis with heel spurs is manifested by pain without functional impairment in excess of that contemplated by the 10 percent rating in effect for each foot condition, and a uniform rating is appropriate.  The preponderance of the evidence is against the claim for higher ratings, the benefit-of-the-doubt does not apply, and the claim must be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


B.  Hypothyroid, status post Grave's disease

The Veteran contends that he has muscular weakness, weight gain, and mental disturbance due to his hypothyroid condition.  He states that his body does not work in the cold weather, and he has cold intolerance, muscular weakness and muscular pain, cardiovascular involvement, mental disturbance, slowing of thought, weight gain, depression, fatigability, and mental sluggishness.  He also states that he has bulging eyes and facial disfigurement.  

On a VA examination in September 2001, the Veteran reported that he had been diagnosed as having Grave's disease in 1987, with symptoms including chest pain, rapid heart rate, and weight loss.  He had been treated with radioactive iodine, and eventually improved.  His thyroid was regulated with Synthroid, and he said that his Synthroid was adjusted from time to time.  He weighed 192 pounds on examination.  The diagnosis was that he was chemically hypothyroid, with status post episode of Grave's disease with thyroiditis and thyroid antibody problems; currently controlled with daily medication.  

On a VA examination in February 2006, the Veteran reported that his condition had been active for 21 years.  As a result of his thyroid condition, he had suffered fatigability, sleepiness, tremor, emotional instability, depression, slowing of thought, poor memory, difficulty breathing, and difficulty swallowing.  His medication needed constant readjustment to deal wit his symptoms.  He described intolerance to cold weather as slowing down in movements, thoughts, and action.  He had gone from 170 pounds to 235 pounds within a 72 [sic] month period.  He had undergone treatment to correct his weight change including medication adjustment in dosage.  His thyroid condition had resulted in heart problems consisting of the development of heart failure.  His condition had affected the slowing of memory, poor energy, or stamina for doing routine daily activities.  Current treatment was Synthroid, 200 mcg daily.  He required continuous  treatment to control the condition.  The functional impairment was increased fatigability, increased daytime sleepiness, slowing of thought process, poor memory, depression, and emotional instability, resulting in 3 times loss of work per month.  

On examination, he weighed 230 pounds.  He had ocular signs of hyperthyroidism, consisting of mild exophthalmos of both eyes.  There was no enlargement of the thyroid.  The heart was normal.  There was no hand tremor.  

Posture was within normal limits, as was gait.  He required a cane for ambulation because balance was sometimes off.  There was no generalized muscle weakness or muscle wasting.  Examination of the cranial nerves revealed normal findings.  Coordination was within normal limits.  Motor function, sensory function, and reflexes of the upper and lower extremities were within normal limits.  TSH, T3, and T4 were normal.  The diagnosis was hypothyroid, status post Grave's disease.

On a VA QTC examination in September 2007, the Veteran reported that his condition had been present since 1985.  The condition was not currently active.  the symptoms reported were fatigability, sleepiness, tremors, emotional instability, depression, slowing of thought, poor memory, and difficulty breathing.  He reported intolerance to cold weather.  The condition had affected his body weight, and he had gone from 181 pounds to 249 pounds in 12 months.  Treatment had been given to correct the weight change, primarily Synthroid, which did not help.  The body systems affected were the heart in that he had chest pains.  The symptoms that had not been responsive to therapy were fatigability, emotional instability, poor memory, difficulty breathing, and depression.  He required continuous  treatment to control the condition.  There were no other specific limitations relating to the thyroid condition described by the Veteran.  

On examination, he weighed 228 pounds.  The eyes were reported as normal, and it was noted that there was no sign of hypothyroidism in the eyes and the thyroid was normal.  The heart was normal.  TSH was low, at 0.052; T3 and T4 uptake were normal.  

On a VA QTC examination in December 2008, the Veteran stated that he had active Graves disease.  He described fatigability, sleepiness, tremor, emotional instability, depression, slowing of thought, and poor memory.  He describe no difficult breathing or swallowing.  He said that he had panic attacks, and that tremors occurred occasionally.  Fatigability, sleepiness, depression, slowing of thought, poor memory, and depression occurred daily.  He stated that cold or hot weather left him feeling sleepy and fatigued.  He said that he had gained 40 pounds over the past year.  He weighed 242 pounds on examination.  He said that his thyroid function test results were variable, and his medication dose was often adjusted.  There were no side effects to thyroid hormone replacement.  The examiner stated that the subjective factors were sleepiness, fatigability, depression, and tremor.  The objective factors were fine tremor on outstretched arms, normal deep tendon reflexes, and mild exophthalmos.  The thyroid condition produced eye and vision abnormalities, tremor and mental problems.  Thyroid function tests revealed a low TSH, which the examiner stated may indicate that his replacement thyroid hormone may be slightly high.  

Hypothyroidism is rated under Diagnostic Code 7903. 38 C.F.R. § 4.119 , Diagnostic Code 7903 (2011).  A 10 percent rating is warranted for fatigability, or; continuous medication required for control.  A 30 percent rating is warranted for fatigability, constipation, and mental sluggishness.  A 60 percent rating is warranted for muscular weakness, mental disturbance, and weight gain.  A 100 percent rating is warranted for cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance (dementia, slowing of thought, depression), bradycardia (less than 60 beats per minute), and sleepiness. 38 C.F.R. § 4.119 , Diagnostic Code 7903 (2011).

The listed criteria for the different percentage ratings in Code 7903 include a number of similar and overlapping terms when compared to the other percentage ratings of this code.  While Code 7903 may be imprecise, the goal is to find the percentage rating which most closely reflects the veteran's actual functional impairment. See 38 C.F.R. §§ 4.7, 4.21. 

In this case, service connection is also in effect for depression, rated 50 percent disabling, and the Veteran's psychiatric symptoms have been rated on this basis.  Thus, the same symptoms cannot also be used to rate the Veteran's hypothyroid condition.  See 38 C.F.R. § 4.14.  

As reported on a VA psychiatric examination in November 2007, these symptoms included disorganized thought processes, panic attacks, flat affect, and depression.  Significantly, however, memory was within normal limits.  No sluggish thinking was described, and, although he reported a sleeping problem, he said it was that he did not sleep at night.  His symptoms were associated with his lumbar spine condition.  Moreover, concerning the psychiatric symptoms, the Board finds the psychiatric examination to be more probative in determining the Veteran's psychiatric status than the physical examinations, which did not contain any psychiatric findings independent of the Veteran's self-reported history.  

Thus, the Board finds that the Veteran does not have mental disturbance related to his thyroid condition, as distinguished from the service-connected depression.  Although he reported sleepiness on his VA examinations concerning his thyroid condition, he reported inability to sleep on his psychiatric examination.  Treatment records do not show complaints of sleepiness associated with his thyroid condition.  He did not report that he was unable to sleep at night in any of the examination reports where he complained of sleepiness, a material omission of a significant fact.  

Similarly, muscular weakness has not been shown, and the Veteran has, on other occasions, attributed his claimed muscle weakness to other conditions, such as a cholesterol-lowering drug and his back condition.  The VA examinations to evaluate his thyroid condition did not disclose muscular weakness.  The October 2009 outpatient treatment report of 5/5 strength is inconsistent with muscle weakness.  Again, the medical evidence is more probative and credible than refuted lay evidence.  

Likewise, cardiovascular involvement and bradycardia have not been shown.  To the extent that he reports heart involvement, even if we assume his competence, the medical evidence disclosing no recent cardiac manifestations is far more probative and credible than the lay evidence.  We note that in May 2008, he complained of squeezing chest pains.  However, there had been a negative stress test and there was a self report of a normal finding by a private cardiologist.  

Although the Veteran states that he has cold intolerance, no objective findings have been noted, and cold intolerance was not included in any of the examiner's summary of symptoms shown, despite the Veteran's complaints of cold intolerance.  

The Veteran contends that he has gained weight due to his hypothyroid condition.  The Veteran weighed 192 pounds in September 2001; 210 pounds in January 2003; 225 pounds in April 2004; 230 pounds in February 2006; and 226 pounds in June 2006.  He weighed 228 pounds in September 2007, and 242 pounds in December 2008.  Thus, over a period of seven years, the Veteran gained 50 pounds.  However, whether this is due to his hypothyroid condition is unclear.  In this regard, the medical evidence of treatment does not show that the Veteran's thyroid replacement was adjusted due to weight gain, as he has claimed.  Indeed, no mention of weight gain as a symptom of hypothyroidism is noted in any of the treatment records.  On the other hand, there are numerous instances on which the Veteran has bemoaned his inability to be active, which he attributed to his low back and other physical conditions.  In any event, it is not necessary to more fully investigate this allegation, because the Board finds that even assuming weight gain is due to the hypothyroid condition, the Veteran's symptoms do not more closely approximate the criteria for a 60 percent rating.  

In this regard, the criteria for rating a hypothyroid condition, which are linked with the term "and," are cumulative, that is, all criteria are required for a specific evaluation.  He has not been shown to have muscular weakness, and mental disturbance has been related to-and evaluated as-depression; thus, weight gain, alone, would not warrant a higher rating of 60 percent.  Similarly, even given his subjective symptoms of cold intolerance and sleepiness, in the absence of muscular weakness, cardiovascular involvement, mental disturbance (dementia, slowing of thought, depression) due to hypothyroidism, and bradycardia (less than 60 beats per minute), a 100 percent rating is not warranted.  38 C.F.R. § 4.119 , Diagnostic Code 7903 (2011).

For the foregoing reasons, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C. § 5107(b); see Ortiz, supra; Gilbert, supra.  Further, there are no periods of time during which a higher evaluation was warranted, and thus a uniform rating is appropriate.  The rating schedule provides for higher ratings for hypothyroidism, and all symptoms of the hypothyroid condition have been considered in the 30 percent rating currently in effect.  Marked interference with employment due to hypothyroidism has not been shown, nor have any, let alone frequent, hospitalizations.  Thus, referral of the case for an extraschedular rating is not appropriate.  See Thun, supra.  


ORDER

A rating in excess of 10 percent for plantar fasciitis with heel spurs of the left foot is denied.

A rating in excess of 10 percent for plantar fasciitis with heel spurs of the right foot is denied.

A rating in excess of 30 percent for hypothyroidism, status post Grave's disease, is denied.


REMAND

On a VA examination in December 2008, the Veteran said that his thyroid condition had affected the eyes, which had protruded and developed glaucoma.  The examiner concluded that the Veteran had eye and vision abnormalities, due to the thyroid condition, but did not identify these abnormalities.  The Board notes that the Veteran is currently hypothyroid, due to treatment for a hyperthyroid condition, Grave's disease.  However, the examiner, in February 2006, stated that ocular signs of Grave's disease could start or remain for years after treatment was completed.  This raises the question of whether a separate evaluation for ocular manifestations of the Veteran's service-connected thyroid condition is warranted.  In this regard, under Diagnostic Code 7900, which pertains to hyperthyroidism, if ophthalmopathy is the sole finding, it is to be evaluated as impairment of field vision impairment (Code 6080); diplopia (Code 6090); or impairment of central visual acuity (Codes 6061-6079).  38 C.F.R. § 4.119 , Code 7900.  Because the Veteran is no longer hyperthyroid, rating under this diagnostic code is not appropriate for his other symptoms, but for rating any residual ocular findings, which are not contemplated under diagnostic code 7903, the Board finds that consideration of whether he has separately compensable ocular symptoms is warranted.  To this end, the Veteran must be afforded an examination, as the previous examination did not describe the specific vision abnormalities.  

Concerning the claim for service connection for a neck condition, the Veteran contends this disability is secondary to his service-connected low back condition.  In addition, service treatment records show that the Veteran was hospitalized from August to September, 1981, for treatment of pain in the neck.  He had sustained a flexion injury to the neck in a motor vehicle accident.  He had a rigid neck on admission, but sensation and reflexes to both arms were intact.  He was treated with cervical traction, prednisone, and a cervical collar.  Thus, the matter of direct service connection must be addressed.  See Roebuck v. Nicholson, 20 Vet. App. 307 (2006), (multiple theories of entitlement pertaining to the same benefit for the same disability constitute the same claim); Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000) (VA's duty to assist a claimant with the development of evidence extends to all applicable theories of a claim).  

After service, he was in another motor vehicle accident in November 2003.  At that time, a magnetic resonance imaging (MRI) scan of the cervical spine was obtained, which showed no significant central canal spinal stenosis, but there was foramen narrowing at the C5-6 level, noted to be a minor abnormality.  He has not been afforded an examination to determine whether any current cervical spine condition is related to the in-service injury, or to the service-connected low back condition, and such examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA eye examination, to determine whether he has any visual manifestations of his hypothyroid condition, status post Grave's disease.  In particular, whether he has impairment of field vision; diplopia; or impairment of central visual acuity should be reported, along with the findings of any such impairment.  All findings must be reported in detail, and the opinion must include a rationale for the conclusions reached.  
The claims file must be available to the examiner in conjunction with the examination.   

2.  Schedule the Veteran for an appropriate VA examination to determine whether he has a chronic cervical spine disability, and if so, whether such condition is related to an in-service cervical spine injury in 1981, or to service-connected degenerative disc disease of the lumbar spine with intervertebral disc syndrome.  The claims file must be available to the examiner in conjunction with the examination.  This should include review of the records associated with the motor vehicle accident in November 2003, to include the MRI obtained at that time.  The opinion must address the following:
*  Is it at least as likely as not that a current cervical spine disability is related to the in-service injury in August 1981?
*  Is it at least as likely as not that a current cervical spine disability was caused or aggravated by service-connected degenerative disc disease of the lumbar spine with intervertebral disc syndrome?
The rationale for the opinion must be provided.  

3.  After completion of the above and any additional development deemed necessary, adjudicate the claim a separate compensable rating for ocular manifestations of Grave's disease, and for service connection for a cervical spine disability.  If any claim on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, and afforded an opportunity to respond, before the case is returned to the Board for appellate review.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


